 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. C16-0052JLR
           ex rel. RAJU A.T. DAHLSTROM,
11                                                      ORDER DENYING REQUEST
           STATE OF WASHINGTON, ex rel.
12
           RAJU A.T. DAHLSTROM,
13
                                Plaintiffs,
14                v.

15         SAUK-SUIATTLE INDIAN TRIBE
           OF WASHINGTON, et al.,
16
                                Defendants.
17

18                                  I.    INTRODUCTION

19         Before the court is pro se Plaintiff Raju A.T. Dahlstrom’s “Request for Further

20   Instructions from the Court.” (Mot. (Dkt. # 116).) The court has reviewed Mr.

21   Dahlstrom’s request, and for the reasons stated herein, DENIES it.

22   //



     ORDER - 1
 1                                        II.    ANALYSIS

 2            The court is mindful of its obligation to liberally construe a pro se party’s

 3   pleadings. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is

 4   ‘to be liberally construed’. . . .”) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

 5   Accordingly, the court liberally construes Mr. Dahlstrom’s request.

 6            In his filing, Mr. Dahlstrom requests “guidance with respect to further proceedings

 7   in the (qui tam) matter . . . .” (Mot. at 2.) The court liberally construes Mr. Dahlstrom’s

 8   request for “guidance” as a request for legal advice. The court, however, cannot give

 9   legal advice or counsel to pro se parties, except for recommending that they seek the

10   advice of a trained attorney. The United States Supreme Court has acknowledged that

11   requiring federal district judges to explain the details of federal procedure or act as a pro

12   se litigant’s counsel “would undermine district judges’ role as impartial decisionmakers.”

13   Pliler v. Ford, 542 U.S. 225, 231 (2004); see also id. (“District judges have no obligation

14   to act as counsel or paralegal to pro se litigants”). As the Ninth Circuit has explained, for

15   a federal district judge to give legal advice to a pro se litigant “would entail the district

16   court’s [sic] becoming a player in the adversary process rather than remaining its

17   referee.” Jacobsen v. Filler, 790 F.2d 1362, 1365-66 (9th Cir. 1986). Thus, the court

18   denies Mr. Dahlstrom’s request for “guidance” except for recommending that he seek the

19   advice a trained attorney. Further, the court directs Mr. Dahlstrom to the court’s website,

20   which includes information for pro se litigants. See

21   https://www.wawd.uscourts.gov/representing-yourself-pro-se (lasted visited Feb. 26,

22   2020).


     ORDER - 2
 1          Mr. Dahlstrom’s filing also references the court’s February 5, 2020, order denying

 2   Mr. Richard Pope’s motion for reconsideration. (See Mot. at 2 (referencing 2/5/20 Order

 3   (Dkt. # 115)).) Mr. Dahlstrom states that the court’s February 5, 2020, order represents

 4   “another adverse ruling against Pro Se Plaintiff.” (Id.) The order at issue, however, did

 5   not involve Mr. Dahlstrom. (See generally 2/5/20 Order.) Indeed, the court’s February

 6   5, 2020, order denied Mr. Pope’s motion for partial reconsideration of the court’s order

 7   directing Mr. Pope to pay a portion of Defendants’ attorney’s fees. (See generally id.)

 8   As the court has previously stated, although the automatic bankruptcy stay that was

 9   imposed due to Mr. Dahlstrom’s Chapter 13 bankruptcy filing “does not apply to this

10   action generally, it does stay any motion for fees and expenses against Mr. Dahlstrom.”

11   (11/15/19 Order (Dkt. # 105) at 9.) Thus, the court’s imposition of a fees award against

12   Mr. Pope does not affect Mr. Dahlstrom. Indeed, the court expressly “stay[ed] its

13   consideration of Defendant’s motion [for fees and expenses against Mr. Dahlstrom] until

14   the bankruptcy stay is lifted.” (Id. at 10.) Thus, although the court’s February 5, 2020,

15   order represents an “adverse ruling” against Mr. Pope, it does not represent an “adverse

16   ruling” against Mr. Dahlstrom.

17          Finally, to the extent Mr. Dahlstrom’s filing could be liberally construed as a

18   motion for reconsideration of the court’s February 5, 2020, order, the court denies it.

19   First, because the court’s February 5, 2020, order does not pertain to Mr. Dahlstrom, the

20   court is doubtful that Mr. Dahlstrom has standing to move for reconsideration of that

21   order. In any event, there is no provision in the Local Rules for a motion to reconsider an

22   order denying another individual’s motion for reconsideration. See generally Local Rules


     ORDER - 3
 1   W.D. Wash. Further, a motion for reconsideration must “be filed within fourteen days

 2   after the order to which it related is filed.” Local Rules W.D. Wash. LCR 7(h)(2). Mr.

 3   Dahlstrom’s request was filed outside of this period. (See Mot. (indicating a filing date

 4   of Feb. 24, 2020).) Moreover, “[m]otions for reconsideration are disfavored,” and the

 5   court “will ordinarily deny such motions in the absence of a showing of manifest error in

 6   the prior ruling or a showing of new facts or legal authority which could not have been

 7   brought to its attention earlier with reasonable diligence.” Local Rules W.D. Wash. LCR

 8   7(h)(1). Mr. Dahlstrom has made neither showing here. (See generally Mot.)

 9   Accordingly, to the extent Mr. Dahlstrom’s motion can be liberally construed as a motion

10   for reconsideration of the court’s February 5, 2020, order, the court denies it.

11                                   III.   CONCLUSION

12          Based on the foregoing analysis, the court DENIES Mr. Dahlstrom’s “Request for

13   Further Instructions from the Court” (Dkt. # 116).

14          Dated this 27th day of February, 2020.

15

16                                                     A
                                                       JAMES L. ROBART
17
                                                       United States District Judge
18

19

20

21

22


     ORDER - 4
